Citation Nr: 0803570	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-38 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant as a former 
prisoner of war for Department of Veterans Affairs purposes.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











INTRODUCTION

The service department has certified that the appellant had 
service with the Philippine Commonwealth Army from November 
24, 1941 to April 8, 1942, and with the Regular Philippine 
Army from August 26, 1945 to December 14, 1945.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 administrative decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that the appellant may not be 
recognized as a former prisoner of war (POW).


FINDING OF FACT

The appropriate service department has certified that the 
appellant was not a POW; there is no service department 
record that indicates otherwise; and the evidence of record, 
to include the appellant's failure to note that he was a POW 
in conjunction with earlier claims, raises no reasonable 
basis upon which to question the service department 
determination that the appellant was not a POW.    


CONCLUSION OF LAW

The appellant does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. § 3.1(y) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you [have] got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a POW under the law.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Nevertheless, the RO provided correspondence notifying the 
appellant how he should support such a claim in April 2005, 
again in the administrative decision in July 2005, and 
thereafter in the November 2005 statement of the case.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision. VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

Because it has not been established that the appellant is a 
POW for VA purposes, and since there is no additional and 
pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1) (2007).  This case hinges upon 
the threshold determination as to whether the appellant has 
recognized service to be considered a "POW," and in this 
regard the service department has verified that he does not 
have the requisite service.  No amount of notice from VA can 
change the appellant's legal status as certified to VA by the 
service department.  The legal outcome is clearly dictated by 
the existing law regardless of any further notice the 
appellant might receive.

VA may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  Here 
the Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying service.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

II.  Factual Background

In an Affidavit for Philippine Army Personnel, dated in 
October 1945, the appellant indicated that he was called to 
active duty on November 23, 1941 to November 30, 1941; that 
he was inducted to "E" Co 2nd Bn 21st Division, 23rd Infantry 
from December 1, 1941 to December 7, 1941; that he was 
assigned to the front line from December 8, 1941 to April 8, 
1942; that he was incarcerated as a POW from April 9, 1942 to 
April 14, 1942; that he escaped from prison camp on April 15, 
1942; that he was a civilian engaged in farming from April 
15, 1942 to August 25, 1945; that he was processed on August 
26, 1945.  

When the appellant initially filed a claim for service 
connected disability benefits in June 1950, he did not 
indicate that he was incarcerated as a POW.  

In a statement from the United States Department of the Army 
(USDA), dated in September 1950, the USDA verified that the 
appellant rendered honorable service with the Philippine 
Commonwealth Army, United States Armed Forces in the Far East 
(USAFFE), as Private, and was assigned to "E" Co. 2nd Bn 23rd 
Infantry, 21st Division, Philippine Army.  As verified by the 
service department, the appellant had "pre-war service" 
from November 24, 1941 to December 7, 1941; was on 
"beleaguered" status from December 8, 1941 to April 8, 1942; 
had "no casualty" status from April 9, 1942 to August 25, 
1945; and was in the Regular Philippine Army from August 26, 
1945 to December 14, 1945.  The service department did not 
indicate any POW status for the appellant.  In the statement, 
the USDA reported that the data were compiled from the best 
evidence available in the files of their office and 
considered factually accurate in the absence of evidence to 
the contrary.      

In April 2005, the appellant once again filed for service 
connected disability benefits.  At that time, he indicated 
that he was a former POW.  A development letter was sent in 
April 2005 informing the appellant of the evidence needed to 
support his alleged incarceration.  

In May 2005, the appellant submitted his completed POW 
Questionnaire.  In his POW Questionnaire, he indicated that 
he was captured on April 9, 1942 upon order of an American 
official to surrender to the Japanese forces.  According to 
the appellant, he surrendered in Bataan and was led to a 
concentration camp in Orani, Bataan.  The appellant stated 
that he escaped from the camp on April 15, 1942 by pretending 
to be a civilian.  He reported that he went to Hagonoy, 
Bulacan and stayed there for a few months while recuperating 
from malaria.  The appellant mentioned the names of three 
individuals who were allegedly captured and/or interned with 
him; S.A., Lt. S., and S.  The RO determined that there is no 
record that S.A. was incarcerated as a POW.  His name is not 
listed in the POW microfiche.  He died in March 1986.  

In an administrative decision issued in July 2005, the RO 
determined that the appellant did not meet the legal criteria 
for recognition as a former POW for VA purposes.  The RO also 
determined that the appellant's name was not listed in the 
POW microfiche.  The appellant was so notified and he did not 
submit any additional relevant evidence.

III.  Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

With regard to Philippine service, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  38 C.F.R. §§ 3.40, 3.41 (2007).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  If the United States service 
department declines to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).

VA will accept the findings of the appropriate service 
department that a person was a POW during a period of war 
unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y).

In this case, the appellant essentially contends that he 
surrendered to the Japanese forces on April 9, 1942, and was 
held as a POW until April 14, 1942 (a period that 
certification records show the appellant was in "no casualty 
status").

In support of his contention that he was a POW, the appellant 
has submitted an Affidavit for Philippine Army Personnel, 
which indicates that the appellant was a POW from April 9, 
1942 to April 14, 1942.  He has also submitted statements 
identifying a list of others who were held as POWs with him 
during that time.

With regard to Philippine service, the Board reiterates that 
service department certifications document various forms of 
service.  See 38 C.F.R. §§ 3.40, 3.41. Generally, a service 
department determination as to an individual's service shall 
be binding upon VA unless a reasonable basis exists for 
questioning it.  See 38 C.F.R. § 3.1(y); Manibog v. Brown, 8 
Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Here, the service 
department has determined that appellant was not in a POW 
status during the periods he was in the military.  The 
Philippine document submitted by the appellant does not 
provide a reasonable basis upon which to question the 
findings certified by the appropriate service department.  
The Board acknowledges that in the Philippine document the 
appellant submitted, it was reported that the appellant had 
POW status from April 9, 1942 to April 14, 1942.  
Nevertheless, this determination is not binding upon the 
Board or VA.  As such, the probative value of this evidence 
supporting the appellant's claim is simply overcome by the 
service department determination against it.  

Additionally, the Board notes that the list of names the 
appellant provided does not raise a reasonable basis upon 
which to question the service department findings.  It is 
pertinent to note that when the veteran filed his original 
claim for VA disability benefits in 1950, he did not indicate 
that he was a former POW.  The RO determined that one of the 
names was checked against the POW microfiche listing, and the 
name was not found on that listing.  In fact, the RO 
determined that the appellant's name was not listed in the 
POW microfiche.  The appellant was so notified and he did not 
submit any additional relevant evidence.  

The service department certification that the veteran was not 
a POW, the apparent absence of the appellant's name among 
records of those in the Philippines who were POWs and with 
consideration of the evidence of record reflecting that the 
appellant failed to even note he was a POW with his original 
claim for VA benefits, the Board finds that the evidence of 
record raises no reasonable basis upon which to question the 
service department determination that the appellant was not a 
POW.  As such, the appellant's claim of entitlement to 
recognition as a former prisoner of war must be denied.


ORDER

Entitlement to recognition of the appellant as a former 
prisoner of war for Department of Veterans Affairs purposes 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


